DETAILED ACTION
This action is in response to the filing on September 8, 2021.  Claims 1-3, 5-10, 12-17, 19, and 20 are pending and have been considered below.  The applicant has canceled claims 4, 11, and 18.

Allowable Subject Matter
Claims 1-3, 5-10, 12-17, 19, and 20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The applicant in independent claim 1 recites “… identifying a first metric from the one or more metrics as being related to the fault; defining a second metric that is related but not critically related to the first metric to not inherit the lifespan…”  The claim read as a whole with this limitation is not disclosed by the prior art.  Independent claims 8 and 15 recite similar limitations.  Therefore, claims 8 and 15 are also allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
	The following prior art made of record and not relied upon is cited to establish the level of skill in the applicant’s art and those arts considered reasonably pertinent to applicant’s disclosure. See MPEP 707.05(c).
·         US 20100123575 A1 – Mittal discloses obtaining data with one or more capacity attributes and one or more key performance indicators associated with a network, calculating netwoek level values for the one or more KPIs from the obtained data, generating performance data graphs by plotting a first of the one or more KPIs against a second of the one or more KPIs.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Kim, can be reached on 571-272-4182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JIGAR P PATEL/Primary Examiner, Art Unit 2114